Exhibit 10.10

April 15, 2009

Peter Slocum

Dear Peter:

On behalf of 3PAR, Inc., (the “Company”), I am pleased to offer to you the
exempt position of Vice President, Engineering reporting to David Scott,
President/CEO. In accepting this offer of employment you agree to start your
employment at the earliest during the week of April 20, 2009 and no later than
April 27, 2009.

Should you accept this offer your compensation will include:

 

  •  

A base salary of $230,000.00 per year of which will be paid biweekly in
accordance with the Company’s normal payroll procedures. The first and last
payment by the Company to you will be adjusted, if necessary, to reflect a
commencement or termination date other than the first or last working day of a
pay period.

 

  •  

In addition you will be eligible for the FY2010 (April 1, 2009-March 31, 2010)
Executive Bonus if payouts under Bonus Plan are approved by the Board for the
upcoming fiscal year.

 

  •  

We will recommend to the Compensation Committee of the Company’s Board of
Directors after commencement of your employment that you receive a grant of
options with respect to the 200,000 shares of common stock of the Company, and
your grant will be subject to the approval of the Compensation Committee or its
delegate. Your grant will be priced in accordance with our equity incentive plan
and our policies governing stock option grants.

Once you start your employment with the company you will be eligible, for the
“Management Retention Agreement” which specifies the severance benefits upon the
Executive’s termination of employment following a Change of Control. The
severance benefits indicated in the “Management Retention Agreement” are as
follows:

 

  •  

A lump-sum cash payment in an amount equal to fifty (50%) percent of the
Executive’s Annual Compensation.

 

  •  

Fifty (50%) percent of the unvested portion of any stock option, restricted
stock or other Company equity compensation held by the Executive shall be
automatically accelerated in full so as to become completely vested.



--------------------------------------------------------------------------------

Peter Slocum       Page  2  of 3 Offer of Employment       April 15, 2009

 

This offer is contingent on your consent to, and results satisfactory to the
Company of, reference and background checks. Until you have been informed in
writing by the Company that such checks have been completed and the results
satisfactory, you should defer reliance on this offer. Enclosed please find a
2-paged document, A Summary of Your Rights Under the Fair Credit Reporting Act,
and forms for you to sign and return to us, permitting the Company, through a
third party, to perform and receive the results of a background check. In
addition, this offer is also contingent on your signature agreement to the
Company’s Confidential Information and Invention Assignment Agreement, and your
providing the Company with the proof of your identity and authorization to work
in the United States, as required by federal immigration law. The easiest method
of satisfying this requirement is to provide a state driver’s license and social
security card, and either your passport or a copy of your birth certificate.
Such documentation must be provided to us within three (3) business days of your
date of hire, or our employment relationship with you may be terminated. If you
do not have these documents, please call me immediately to discuss what other
documents will satisfy the requirements of this law. We have enclosed the
Employment Application and Confidential Information and Invention Assignment
Agreement. If you accept this offer, please complete and sign these forms and
include the required Employment Application and the Company’s Confidential
Information and Invention Assignment Agreement with your acceptance. You cannot
start your employment with the Company until the Company’s Confidential
Information and Invention Assignment Agreement has been signed and submitted
with your signed offer letter.

As a condition of your employment, you will also be required to sign and comply
with an Arbitration Agreement which requires that, in the event of any dispute
or claim relating to or arising out of our employment relationship, you and the
Company agree to an arbitration in which (i) you are waiving any and all rights
to a jury trial but all court remedies will be available in arbitration, (ii) we
agree that all disputes between you and the Company shall be fully and finally
resolved by binding arbitration, (iii) all disputes shall be resolved by a
neutral arbitrator who shall issue a written opinion, (iv) the arbitration shall
provide for adequate discovery, and (v) the Company shall pay all arbitration
fees with the exception of the initial filing fee, not to exceed $200.

As a full-time employee, you will be eligible to participate in the Company’s
full benefit package as currently and hereafter provided to other employees,
which includes: medical, dental and vision, life insurance, short and long-term
disability, new hire stock options, a 401 (K) program, Flexible Spending 125,
employee assistance program and tuition reimbursement. You will be entitled to
15 days of personal paid time off during your first year of employment and 10
paid holidays in accordance with the Company’s vacation/holiday policy. We have
placed a great deal of emphasis on our benefits, and expect that they will
continue to evolve as we grow and as the needs of our employees and their
families change.

Peter, while we anticipate that this will be a long and rewarding relationship,
you should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without cause
and with or without notice. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time-to-time, the “at-will” nature of your employment may only be changed
in an express writing signed by you and the President of the Company.

In accepting this offer, you are representing to us that (a) you are not a party
to any employment agreement or other contract or arrangement which prohibits
your full-time employment with the Company, (b) you do not know of any conflict
which would restrict your employment with the Company and (c) you have not and
will not bring with you to your employment with the Company any documents,
records or other confidential information belonging to former employers.

A duplicate original of this letter is enclosed for your records. This letter,
along with the agreement relating to proprietary rights between you and the
Company, sets forth the terms of your employment with the Company and supersedes
any prior representations or agreements, whether written or oral. This letter
may not be modified or amended except by a written agreement, signed by an
officer of the Company and by you.



--------------------------------------------------------------------------------

Peter Slocum       Page  3  of 3 Offer of Employment       April 15, 2009

 

Peter, we are pleased that you are interested in the Company, and I believe that
you will find 3PAR, Inc. a truly exciting and fulfilling place to work. To
indicate your acceptance of the Company’s offer, please sign below, indicate
your start date in the space provided and return this letter with the completed
employment application and the executed Confidential Information and Invention
Assignment Agreement to Jeannette Robinson, VP of Human Resources no later than
Friday, April 17, 2009. You can fax your acceptance by faxing the signed offer
letter to (510) 668-9595 by Friday, April 17, 2009 and later mail to my
attention the original signed offer letter and completed enclosed documents.
This offer is valid until this date, but should you have any questions or
concerns please call me immediately at (510) 668-9205.

We look forward to working with you at 3PAR!

Sincerely,

/s/ JEANNETTE ROBINSON Jeannette Robinson

Vice President Human Resources

ACCEPTED AND AGREED:

 

/s/    PETER J SLOCUM

  

            4-16-2009

      EXPECTED START DATE: Tuesday 4/21/09 Peter Slocum    Date      

Enclosures: [Duplicate Offer Letter, Employment Application, I-9 Document, an
Employee Confidentiality and Invention Assignment Agreement, A Summary of Your
Rights Under the Fair Credit Reporting Act, Fair Credit Reporting Act
Disclosure, and BackIs Release]